
	
		II
		111th CONGRESS
		1st Session
		S. 2787
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 17, 2009
			Mr. Thune (for himself,
			 Mr. Vitter, Mr.
			 Bennett, Mr. Inhofe,
			 Mr. Johanns, Mr. Barrasso, Mr.
			 Grassley, Mr. Cornyn,
			 Mr. Ensign, Mr.
			 Crapo, Mr. Roberts,
			 Mr. Enzi, Ms.
			 Murkowski, Mr. Burr,
			 Mr. Coburn, and Mr. Bond) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To repeal the authority of the Secretary of
		  the Treasury to extend the Troubled Asset Relief Program.
	
	
		1.Short titleThis Act may be cited as the
			 TARP Sunset Act of
			 2009.
		2.Repeal of TARP extension
			 authoritySection 120 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230) is
			 amended—
			(1)by striking (a)
			 Termination.—; and
			(2)by striking subsection (b).
			
